Reynolds, J. P.
Appeal and cross appeal from a judgment of the Court of Claims awarding claimant *1043$39,000, plus interest, for the appropriation of 279.7 acres of land located in Saratoga County pursuant to then section 13 of the Conservation Law (now § 1-0503). When this case was previously before us (29 A D 2d 611) we noted that the litigants and their experts agreed that the property involved was divided into separate and distinct parcels whereas the trial court found an average value for the entire plot. Accordingly, we directed, since the Trial Judge had died, either a new trial or, if the parties agreed, submission of the case to a different Judge to have him render a decision in conformity with the guidelines of our decision. The parties so stipulated, a new decision has been rendered and the case is back before this court with the claimant urging that the delineation of the parcels and the best use and values attributed thereto are not supported by the record. We cannot agree with claimant’s contention. We find no more than the typical controversy among the experts, and being unable to say that the position of either could not be accepted by the trial court or that the trial court’s delineation and valuation of the parcels is not supported by the record, we find no basis to disturb the trial court’s determination. Judgment affirmed, without costs. Reynolds, J. P., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J. P.